Citation Nr: 1506931	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating from August 21, 2008, to July 20, 2010, and a rating in excess of 10 percent from July 21, 2010, thereafter, for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1981 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2009 rating decision, in pertinent part, granted service connection for irritable bowel syndrome (IBS) and assigned a staged disability rating as follows: 30 percent disabling from September 12, 2005, to August 20, 2008; and a noncompensable rating from August 21, 2008, forward.  After the Veteran perfected his appeal, the RO issued a January 2011 rating decision that increased the Veteran's disability rating to 10 percent disabling, effective July 21, 2010, thus creating three stages to the disability rating.  

In November 2013, the Board, in pertinent part, denied entitlement to an increased rating for IBS across all three stages.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the November 2013 Board decision that denied entitlement to a compensable rating from August 21, 2008, to July 20, 2010, and entitlement to an increased rating in excess of 10 percent disabling from July 21, 2010, thereafter.  The October 2014 JMPR then remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to ensure compliance with Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The Board notes that during the pendency of the appeal, the RO received communication from the Veteran dated in July 2011, in which the Veteran expressed a desire to withdraw the appeal as he was satisfied with the disability rating as then-currently staged.  This communication was only forwarded to the Board following the October 2014 remand from the Court.  As the Veteran chose to appeal the November 2013 Board decision to the Court, the Board finds that the Veteran's actions subsequent to his July 2011 communication reflect a desire to proceed with his appeal.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  From August 21, 2008, forward, the Veteran's IBS was manifested by severe diarrhea, pain, and abdominal cramping, so as to constitute continual abdominal distress.  

2.  Symptoms of dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbances caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, melena, impaired rectal sphincter tone, or malnutrition have not been shown at any time during the rating period on appeal.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for irritable bowel syndrome, from August 21, 2008, forward, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for IBS, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, a VA examination report from August 2011, and the Veteran's statements.  

As mentioned above, the Veteran was afforded a VA examination in August 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The August 2011 VA examination is found to be adequate for ratings purposes of the issue on appeal.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding the severity of the Veteran's IBS.  In addition, the VA examiner addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability Rating Analysis

The Veteran contends that his service-connected IBS is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  The Veteran asserts that on most days he experiences diarrhea, abdominal cramping, and pain, and is in more or less continual abdominal distress.  

As mentioned above, the disability rating for the Veteran's IBS is currently staged as follows:  30 percent disabling from September 12, 2005, to August 20, 2008; noncompensable (zero percent disabling) from August 21, 2008, to July 20, 2010; and 10 percent from July 21, 2010, thereafter.  As the October 2014 JMPR preserved the denial of entitlement to a rating in excess from 30 percent prior to August 21, 2008, that portion of the staged disability rating is not on appeal.  Therefore, the relevant portion of the Veteran's disability rating is from August 21, 2008, forward.  

IBS, listed as irritable colon syndrome (spastic colitis, mucous colitis, etc.), is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is assigned for mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is assigned for moderate symptoms manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is assigned for severe symptoms manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The 30 percent disability rating is maximum schedular rating available for IBS.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The words "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The October 2014 JMPR vacated and remanded that portion of the November 2013 Board decision that denied the current issues on appeal.  The October 2014 JMPR specifically indicated that the Board erred in denying the Veteran entitlement to a higher disability rating for IBS by taking the effect of his medications into consideration where Diagnostic Code 7319 does not explicitly contemplate the effects of medication.  See Jones, 26 Vet. App. 59, 63 (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are not specifically contemplated by the Rating Schedule).  

After a review of the evidence of record, lay and medical, the Board finds that during the entire rating period from August 21, 2008, forward, the Veteran's IBS was manifested by diarrhea, pain, and abdominal cramping to a severe degree as to constitute continual abdominal distress.  

An August 2008 VA treatment record indicates the Veteran presented with a primary complaint of loose bowel movements with occasional blood present on toilet tissue following bowel movements.  The VA clinician indicated no weight loss or frank blood in the Veteran's stools.  Upon examination, the VA clinician noted good rectal tone and soft stools.  Finally, the VA clinician indicated the Veteran's symptoms were controlled by medication.  Additional VA treatment records from October 2008 and June 2009 indicate the Veteran's symptoms were managed by medication and he did not present with complaints of diarrhea, constipation, or abdominal pain.  

The Veteran submitted two statements from his private physician who was treating the Veteran for IBS.  In a January 2010 statement, the private physician indicated that the Veteran's IBS was a chronic condition that will require medication for the rest of the Veteran's lifetime, and that if the Veteran were to quit taking the prescribed medication, he would experience an immediate return of diarrhea.  In a December 2010 statement, the private physician indicated that while the Veteran's condition had improved since beginning a medication regimen, the Veteran still reported three to five episodes of diarrhea per week.  

The Veteran submitted his own December 2010 statement in support of the appeal.  In this statement, the Veteran indicated that while he has experienced improvement in his symptoms with medication, he continued to experience diarrhea three to four times per week.  

The Veteran was afforded a VA examination in August 2011.  The VA examiner indicated that the Veteran reported having an average of one to three semisolid loose stools four days per week, and that these episodes were associated with pain and abdominal cramping.  The VA examiner also indicated that the Veteran reported no constipation and normal bowel movements on the other three days of the week.  The VA examiner further indicated that the Veteran presented with no nutritional issues, a fair appetite, stable weight, and no restrictions in either activities of daily living or employment.  

Based on the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's IBS disability is manifested by severe symptoms of diarrhea, pain, and abdominal cramping that cause continual abdominal distress.  Moreover, the Board finds the Veteran's symptoms to be consistent across the entire rating period under appeal.  Therefore, the Board finds that the Veteran's symptomatology warrants a 30 percent disability rating for the entire rating period under appeal. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, the Board finds IBS to the be the Veteran's predominant disability under 38 C.F.R. § 4.114; therefore, consideration of additional diagnostic codes must be limited to separate and distinct abdominal conditions or diagnostic codes that provide for a disability rating in excess of 30 percent.  38 C.F.R. §§ 4.14, 4.113, 4.114.  

The evidence of record, as a whole, does not reflect complaints of dysphagia, regurgitation, substernal arm or shoulder pain, sleep disturbances caused by esophageal reflux, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  VA treatment records and the August 2011 VA examination report indicate no weight loss and no malnutrition.  Moreover, the August 2008 VA treatment record indicates good rectal sphincter tone.  Therefore, the Board finds that additional diagnostic codes are not applicable in this case.  

As such, the weight of the evidence, lay and medical, supports a disability rating of 30 percent, but no higher, for IBS from August 21, 2008, forward.  Therefore, the claim for an increased rating for IBS is granted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected IBS are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.114 fully address the Veteran's current symptomatology associated with his IBS.  In this regard, the Veteran's IBS is manifested by continual abdominal distress with frequent diarrhea, pain, and abdominal cramping.   

In this case, the problems reported by the Veteran regarding the service-connected IBS are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the August 2011
VA examination report indicated that the Veteran is currently working full-time as an aircraft controller manager, and that the IBS did not negatively affect his ability to work.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to a 30 percent disability rating, and no higher, for irritable bowel syndrome, from August 21, 2008, forward, is granted.  


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


